By the Court,

Savage, Ch, J.
The pleas are all good, considered in reference to the object for which they were pleaded. They are not pleaded puis darrein continuance. When matter of defence arises after the commencement of the suit, it cannot be pleaded in bar of the action generally ; but if before plea pleaded, it must be pleaded to the further maintenance of the suit. 1 Chitty’s Pl. 635. A plea puis darrein continuance sets up some matter arising after plea pleaded. The rules which govern such pleas are not applicable here.
The object of the pleas was to show a discontinuance of the suit; and that was done by showing that the suit, and all matters in difference, were submitted to arbitrators generally, without any stipulation to enter judgment upon their determination. 2 Wendell, 506. 18 Johns. R. 22.
Judgment for defendant.